MEMORANDUM**
Rusley Robinson, Jr., a California state prisoner, appeals pro se the district court’s judgment dismissing his action alleging violation of his right to represent himself and his right to a speedy trial. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and affirm.
Insofar as Robinson sought relief pursuant to 42 U.S.C. § 1983, we conclude the district court properly dismissed his action. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Insofar as Robinson sought habeas-styled relief, and failed to challenge on appeal the district court’s determination that this was a second or successive petition, we affirm the district court’s dismissal. See 28 U.S.C. 2244(b).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.